Citation Nr: 0329816	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of respiratory disability rated as 30 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served from October 1964 to November 1972 and 
from December 1975 to October 1985.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 rating determination of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for chronic obstructive 
pulmonary disease and assigned it a noncompensable rating.

A hearing was held at the RO in May 1999.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in June 
2000.  RO rating actions have had the result of effectuating 
an initial 30 percent rating from January 16, 1998 to 
December 20, 2000, a 100 percent rating from December 21, 
2000 through December 2002, and a 30 percent rating effective 
from January 1, 2003.


REMAND

The veteran is rated as 100 percent disabled under 
38 C.F.R. § 4.97, Diagnostic Code 6819 (2003) from December 
21, 2000 through December 2002.  That Diagnostic Code 
indicates that six months after discontinuance of surgical, 
X-ray, or antineoplastic chemotherapy, or other therapeutic 
procedure, the appropriate disability rating shall be 
determined.  

A VA examination is required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA examination which enables the 
veteran's chronic obstructive pulmonary 
disease status post right upper lobe 
lung cancer disability to be rated in 
light of 38 C.F.R. § 4.97, Diagnostic 
Code 6604 must be conducted.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


